Citation Nr: 1616025	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  05-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for lumbar spine degenerative disc disease from October 15, 1959 to April 19, 1979.

2.  Entitlement to an initial compensable rating for lumbar spine degenerative disc disease from August 30, 1979 to April 27, 1992.

3.  Entitlement to an initial disability rating for lumbar spine degenerative disc disease in excess of 10 percent from April 28, 1992 to September 26, 1993.

4.  Entitlement to an initial disability rating for lumbar spine degenerative disc disease in excess of 20 percent from September 27, 1993 to February 10, 1994.

5.  Entitlement to an initial compensable rating for lumbar spine degenerative disc disease from February 11, 1994 to December 6, 1995.

6.  Entitlement to an initial disability rating for lumbar spine degenerative disc disease in excess of 10 percent from December 7, 1995 to December 2, 1998.

7.  Entitlement to an initial compensable rating for lumbar spine degenerative disc disease from December 3, 1998 to August 24, 1999.

8.  Entitlement to an initial disability rating for lumbar spine degenerative disc disease in excess of 10 percent from August 25, 1999 to March 20, 2003.

9.  Entitlement to an initial disability rating for lumbar spine degenerative disc disease in excess of 20 percent on and after March 21, 2003.

10.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from April 1955 to June 1958.  He also had a period of active duty for training (ACDUTRA) from April 19, 1979 to August 29, 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran was previously represented by an attorney.  However, the Veteran revoked this representation in an October 2012 statement.  As the Veteran has not yet appointed another representative, he is unrepresented in this appeal.

The record shows that the Veteran testified at a Decision Review Officer (DRO) hearing in September 2004.  The Veteran also testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2005.  A transcript of each proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In addition to the Veteran's increased rating claim for residuals of a fracture of the sternum, the Board initially denied the Veteran's service connection claims for degenerative disc disease of the lumbar spine and osteoarthritis of the knees in a November 2006 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 order, the Court vacated the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board subsequently remanded these three issues in a September 2008 decision.  When the Board remanded the case again in a January 2011 decision, it also assumed jurisdiction over the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the case once more in a May 2011 decision before denying the Veteran's service connection claim for osteoarthritis of the knees and his increased rating claim for residuals of a fracture of the sternum in a February 2012 decision.  In that decision, the Board also remanded the issues of entitlement to service connection for lumbar spine degenerative disc disease and entitlement to a TDIU.  

When the case returned to the Board in March 2014, the Board granted entitlement to service connection for lumbar spine degenerative disc disease.  The Board also remanded the issue of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ).  The May 2014 rating decision implemented the Board's grant, and assigned the initial staged disability ratings that are listed above.  The Veteran submitted a timely notice of disagreement with the assigned ratings in October 2014.  In a November 2015 decision, the Board remanded the case to the AOJ.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues entitlement to an initial rating for lumbar spine degenerative disc disease in excess of 20 percent on and after March 21, 2003 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From, October 15, 1959 to April 19, 1979, the Veteran's service-connected lumbar spine degenerative disc disease has been productive of slight subjective symptoms, but not characteristic pain on motion, slight limitation of motion, x-ray evidence of arthritis, intervertebral disc syndrome (IVDS), ankylosis, or residuals of a vertebra fracture.

2.  From August 30, 1979 to April 27, 1992, the Veteran's service-connected lumbar spine degenerative disc disease has been productive of slight subjective symptoms, but not characteristic pain on motion, slight limitation of motion, x-ray evidence of arthritis, IVDS, ankylosis, or residuals of a vertebrae fracture.

3.  From April 28, 1992 to August 12, 1993, the Veteran's service-connected lumbar spine degenerative disc disease was productive of characteristic pain on motion, but not muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position; ankylosis, moderate limitation of motion, residuals of a vertebra fracture, or IVDS.

4.  From August 13, 1993 to September 26, 1993, the Veteran's service-connected lumbar spine degenerative disc disease has more nearly approximated muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; but not weakness with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritis changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; IVDS that was manifested by recurring attacks with intermittent relief; ankylosis; severe limitation of motion, or residuals of a residuals of a vertebra fracture.

5.  From September 27, 1993 to February 10, 1994, the Veteran's service-connected lumbar spine degenerative disc disease has not been productive of weakness with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritis changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; IVDS that was manifested by recurring attacks with intermittent relief; ankylosis; severe limitation of motion, or residuals of a residuals of a vertebra fracture.

6.  From February 11, 1994 to December 6, 1995, the Veteran's service-connected lumbar spine degenerative disc disease has been productive of mild IVDS, but not moderate IVDS with recurring attacks; moderate limitation of motion; muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position;  ankylosis; residuals of a vertebra fracture; or x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations

7.  From December 7, 1995 to December 2, 1998, the Veteran's service-connected lumbar spine degenerative disc disease has been productive of severe IVDS manifested by recurrent attacks with intermittent relief; but not pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, with little intermittent relief; ankylosis; or residuals of a vertebra fracture.  

8.  From December 3, 1998 to August 24, 1999, the Veteran's service-connected lumbar spine degenerative disc disease has been productive of slight subjective symptoms, but not characteristic pain on motion, slight limitation of motion, objective findings of limitation of motion, mild IVDS, ankylosis, or residuals of a vertebra fracture.

9.  From August 25, 1999 to March 20, 2003, the Veteran's service-connected lumbar spine degenerative disc disease has been productive of severe IVDS manifested by recurrent attacks with intermittent relief; but not pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, with little intermittent relief; ankylosis; or residuals of a vertebra fracture.  


CONCLUSIONS OF LAW

1.  From October 15, 1959 to April 19, 1979, the criteria for an initial compensable disability rating for service-connected lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5295 (1979).

2.  From August 30, 1979 to April 27, 1992, the criteria for initial compensable disability rating for service-connected lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5295 (1992).

3.  From April 28, 1992 to August 12, 1993, the criteria for initial disability rating in excess of 10 percent for service-connected lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5295 (1993).

4.  From August 13, 1993 to September 26, 1993, the criteria for initial disability rating of 20 percent for service-connected lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5295 (1993).

5.  From September 27, 1993 to February 10, 1994, the criteria for initial disability rating in excess of 20 percent for service-connected lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5295 (1994).

6.  From February 11, 1994 to December 6, 1995, the criteria for initial disability rating of 10 percent for service-connected lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5295 (1995).

7.  From December 7, 1995 to December 2, 1998, the criteria for initial disability rating of 40 percent for service-connected lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5295 (1998).

8.  From December 3, 1998 to August 24, 1999, the criteria for an initial compensable disability rating for service-connected lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).

9.  From August 25, 1999 to March 20, 2003, the criteria for initial disability rating of 40 percent for service-connected lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5295 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for lumbar spine degenerative disc disease.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Board finds that the information provided in the medical treatment records as well as the other evidence in the claims file is adequate to allow the Board to make determinations as to the appropriate disability ratings without obtaining a "retrospective" medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  The record also reflects that the Veteran is in receipt of Supplemental Medical Insurance (SMI) from the Social Security Administration (SSA).  However, there is no indication that he receives SSA disability compensation.  As such, the Board finds that a request for records from SSA is not warranted.  See Golz v. Shinseki, 590 F.3d 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant).  

As discussed above, the Veteran testified at a December 2005 Board hearing before the undersigned Veterans Law Judge.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify the pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.

In the November 2015 remand, the Board directed the AOJ to issue a statement of the case that addressed the initial disability ratings assigned for his service-connected lumbar spine degenerative disc disease.  The record shows that the AOJ issued a responsive statement of the case in December 2015.  The Veteran thereafter filed a VA Form 9 in January 2016.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  (During the early portion of this appeal, this provision was found at 38 U.S.C.A. § 355.  As it is unchanged the current Code section is used for convenience.)

The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran contends that he is entitled to a higher evaluation for his service-connected lumbar spine disability, which is currently assigned staged ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 is based on lumbosacral or cervical strain.

The Board notes that the rating criteria for the evaluating spine disabilities were amended in September 2002 and September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulations specifically provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 307 (1991) to the extent that it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes to the period on or after the effective date of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's service-connected lumbar spine disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would accord him the highest rating. Thus, the September 2002 amendments may only be applied after September 2002; likewise, the September 2003 amendments may only be applied after September 2003.

In addition, the RO addressed all three sets of regulations in the May 1994 statement of the case.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Diagnostic Code 5293, effective prior to September 23, 2002, provided disability ratings for intervertebral disc syndrome (IVDS).  Postoperative IVDS that was cured warranted a 0 percent rating.  Mild IVDS merited a 10 percent rating.  Moderate IVDS with recurring attacks warranted a 20 percent rating.  Severe IVDS manifested by recurring attacks with intermittent relief warranted a 40 percent rating.  Pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, warranted a 60 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 (later renumbered and amended as present Diagnostic Code 5243 effective September 26, 2003), was amended to provide for evaluation of IVDS on the total duration of incapacitating episodes over the last 12 months.  67 Fed. Reg. 54345-01 (August 22, 2002); 68 Fed. Reg. 51545-58 (Aug. 27, 2003); 69 Fed. Reg. 32499-01 (June 10, 2004) (correcting omission of Notes 1 and 2).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation of that segment.  Id., Note (2).

Diagnostic Code 5289, effective prior to September 26, 2003, provided that favorable ankylosis of the lumbar spine should be awarded a 40 percent rating.  Unfavorable ankylosis of the lumbar spine merited a 50 percent rating.

Diagnostic Code 5295, effective prior to September 26, 2003, contemplated lumbosacral strain and Diagnostic Code 5294 represented a sacroiliac injury and weakness.  The rating criteria for both diagnostic codes provided that a 0 percent rating was warranted for slight subjective symptoms only.  A 10 percent rating was appropriate for characteristic pain on motion.  A 20 percent rating contemplated muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was awarded for severe lumbosacral strain or sacroiliac injury and weakness with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritis changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2002).

Under Diagnostic code 5292, effective prior to September 26, 2003, provided that limitation of motion of the lumbar spine was awarded a 10 percent rating when there was slight limitation.  A moderate limitation was awarded a 20 percent rating.  A severe limitation was awarded a 40 percent rating.

Diagnostic Code 5286, effective prior to September 26, 2003, provided that a spine with complete bony fixation (ankylosis) of a favorable angle warranted a 60 percent rating.  An unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) warranted a 100 percent rating.

Under Diagnostic Code 5285, effective prior to September 26, 2003, residuals of a fracture of the vertebra were awarded a 60 percent rating without cord involvement; abnormal mobility requiring a neck brace (jury mast).  A 100 percent rating was appropriate with cord involvement, bedridden, or requiring long leg braces.

The words "slight," "moderate," and "severe," as used in various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the ends that its decision is "equitable and just."  38 C.F.R. § 4.6 (2002, 2015).

Effective September 26, 2003, Diagnostic Code 5237 indicates that lumbosacral or cervical strain should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebrale body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formal, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees always represents favorable ankylosis).  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

The Board notes that the amendments did not affect the rating criteria concerning arthritis.  Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings should be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or minor joint groups, will warrant a rating of 10 percent; x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, will warrant a 20 percent rating.  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  For the purpose of rating a disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).

Lumbar spine degenerative disc disease from October 15, 1959 to April 19, 1979

In an October 27, 1959 letter, the Veteran's father reported that the Veteran began to experience severe pains in his chest and back beginning on September 1, 1959. Since that time, there was also one night when he was doubled over on the bed in pain.  The Veteran's father indicated that the Veteran was unable to work at the time of his October 1959 letter.

In November 1959, a general medical VA examination was conducted.  During the examination, the Veteran reported having anterior chest pain and right shoulder blade pain that was disabling.  The examiner stated that there were no positive physical findings from the examination related to the Veteran's alleged back injury.  The Board notes that the Veteran has since contended that this examiner did not evaluate his back.  See January 2016 VA Form 9.

The Veteran's service treatment records contain several reports of medical history and service examinations from this period.  The Veteran denied having recurrent back pain in reports of medical history dated in June 1970, September 1971, December 1972, and March 1974.  In the corresponding service examinations from each of these dates, there were also no abnormalities documented in the Veteran's spine or neurologic functioning.

The Board notes that an April 1972 service treatment record stated that the Veteran sprained the muscle in his upper right back, and he had some tenderness in this region.  However, no issues were noted in the low back or lumbar spine.  In August 1974, the Veteran reported having low back pain after he fell during the previous week.  A tentative diagnosis of a fractured coccyx was noted.  The Veteran later denied having recurrent back pain in the April 1975 and February 1976 reports of medical history; and both the spine and neurologic categories were marked as normal upon clinical evaluation in the service examinations from these dates.

In a February 7, 1977 private treatment record, the Veteran was noted to be tender over the sacrum after a hospital discharge.  However, the record also stated that there was no permanent disability at that time.  In July 1977, the Veteran continued to have pain in the lower lumbosacral region.  The diagnosis was traumatic arthritis. By August 1977, the record stated that he was much improved.

In evaluating the evidence from this period, the Board finds that an initial compensable rating for lumbar degenerative disc disease is not warranted from October 15, 1959 to April 19, 1979.  First, the Board considered whether a compensable rating for arthritis is appropriate.  Although the Veteran received a July 1977 diagnosis of traumatic arthritis, there is no indication that this diagnosis was based on x-ray evidence.  The evidence from this period does not reflect any other diagnosis of arthritis.  As a result, a rating based on arthritis is impermissible.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In addition, while a tentative diagnosis of a fractured coccyx was noted in August 1974, there was no definitive diagnosis of a fracture of the vertebra.  Even if the Veteran did sustain a fracture, the evidence does not show that he suffered from any residuals to justify a disability rating under Diagnostic Code 5285 is not appropriate.  There was also no diagnosis of a sacroiliac injury or lumbosacral strain during this period.  Moreover, the Veteran did not display the symptomatology described by a 10 percent rating under Diagnostic Code 5295.  Although the Veteran was noted to have tenderness and pain in 1977, the record does not reflect that he had characteristic pain on motion as specified by the rating criteria.  As the evidence does not demonstrate anything more than slight subjective symptoms, a 10 percent rating under Diagnostic Code 5295 is not warranted.

The Board also notes that there was no range of motion testing conducted this period, and the record fails to suggest that the lumbar spine had slight limitation of motion for an award of a 10 percent rating under Diagnostic Code 5292.  The Board additionally finds that a rating based on IVDS under Diagnostic Code 5293 is not warranted as the evidence does not reflect that the Veteran received a diagnosis of IVDS during this period.  In evaluating the criteria of Diagnostic Code 5289, the Board finds that the record also does not support a finding that the Veteran's spine was manifested by ankylosis during this time frame.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings in DeLuca.  The Board notes that the Veteran reported having consistent pain during this period in his January 2016 VA Form 9.  While the Veteran is competent to report this symptom, the Board does not find the report to be credible prior to February 7, 1977.  The Board notes the isolated reports of back pain from October 1959 and August 1974.   However, the Veteran later denied having recurrent back pain in the reports of medical history that followed these records.  In addition, the evidence does not support that the Veteran experienced flare ups after the episode described in October 1959.  In contrast, the Board finds the Veteran's report to be credible for the period from February 7, 1977 to April 19, 1979, as the evidence from this period does not contradict his statement.  Nevertheless, the record does not suggest, and the Veteran did not report, that his pain resulted in functional loss.  As such, an increased evaluation for the Veteran's lumbar spine disability on the basis of functional loss due to pain or weakness is not appropriate.

In summary, the evidence demonstrates that the Veteran is not entitled to a compensable disability rating for lumbar spine degenerative disc disease from October 15, 1959 to April 19, 1979.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).



Lumbar spine degenerative disc disease from August 30, 1979 to April 27, 1992

In March 1984, a private treatment record noted that the Veteran was having low back pain.  In June 1984, the record stated that he had a low back problem and documented sacroiliac strain.  

In light of the evidence from this period, the Board finds that the Veteran is not entitled to an initial compensable rating from August 30, 1979 to April 27, 1992.  While the Veteran was diagnosed with sacroiliac strain during this period, the evidence of record does not reflect that he experienced characteristic pain on motion.  Thus, the Board finds that this diagnosis was manifested by slight subjective symptoms only.  As such, a compensable rating under Diagnostic Code 5295 is not appropriate.  

In addition, there is no indication that the Veteran's lumbar spine disability produced the slight limitation of motion that is contemplated by a 10 percent rating under Diagnostic Code 5292.  The evidence from this period also fails to reflect findings or complaints related to ankylosis to warrant a compensable rating under Diagnostic Code 5289.

The Board further finds that the evidence from this period does not show that the Veteran experienced a vertebra fracture or IVDS.  Thus, a disability rating under Diagnostic Code 5285 or Diagnostic Code 5293 is not for application.  In addition, there was no x-ray evidence of arthritis during this period to warrant a disability rating based on Diagnostic Code 5003.

The Board has considered whether there is any functional impairment resulting from the Veteran's lumbar spine disorder.  See DeLuca, 8 Vet. App. at 202.  The Board notes that the Veteran has competently and credibly reported experiencing pain during this period.  See January 2016 VA Form 9.  However, neither the Veteran nor the other evidence of record has indicated that he suffered from any functional loss as a result the pain.  Thus, the Board finds that the symptoms during this period are best described by a noncompensable rating.

Therefore, the Board finds that the rating criteria for a compensable disability rating have not been met at any point from August 30, 1979 to April 27, 1992.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 2 Vet. App. at 53.

Lumbar spine degenerative disc disease from April 28, 1992 to September 26, 1993

On April 28, 1992, a Piedmont Orthopedic Associates treatment record noted that the Veteran had suffered from low back pain for the last 6 months.  However, the pain had been worsening over the past month, and it was becoming incapacitating.  The straight leg raise test was 90 degrees bilaterally when sitting.  In the recumbent position, the right side was 75 degrees and the left side was 85 degrees.  The Veteran was noted to have normal reflexes with no apparent motor sensory deficits. His gait was normal and he could walk on his heels and toes.  The Veteran was also able to touch his toes.  An x-ray from this date showed a normal lumbosacral spine with well-maintained disc spaces and relative paucity of degenerative change.

In a September 27, 1993 letter, Dr. H. summarized the details of an August 9, 1993 work injury.  He reported that while the Veteran had suffered from back pain since 1991, the onset of his degenerative disc disease of the lumbar spine occurred during the August 9, 1993 work incident.  At that time, the Veteran experienced severe low back pain when he attempted to rise from a chair.  He was subsequently treated at Lexington Memorial Hospital with antalgesic medications.

When the Veteran was seen by Dr. H. on August 13, 1993, he could walk on his heels and toes, but he walked slowly and held the examining table.  He had a bilateral muscle spasm and limited forward flexion.  There was no sign of renal problems, and the Veteran did not have any bowel or bladder symptoms.  A subsequent myelogram report on August 18, 1993 showed a herniated nucleus pulposus at the L5-S1 level on the left, and a diffuse bulging disc at the L4-5 level.  On August 24, 1993, a magnetic resonance study was noted to primarily demonstrate L4-5 degenerative disc disease with a significant posterior bulge.  On this date, the Veteran's straight leg test was 80 degrees bilaterally.  He also had a negative sciatic stretch as well as knee and ankle jerks that were rated as normal (2+).

When the Veteran was seen a month later on September 9, 1993, his symptoms had improved, and he was working. 

The Veteran is in receipt of a 10 percent rating for this period under on Diagnostic Code 5237 for lumbosacral strain.  The Board notes that prior to September 26, 2003, lumbosacral strain was rated under Diagnostic Code 5295.  

In evaluating the evidence from this period, the Board finds that the Veteran is entitled to a 20 percent disability rating effective from August 13, 1993 under Diagnostic Code 5295.  Prior to this date, the Veteran's lumbar spine disability was characterized by characteristic pain on motion.  However, there was no evidence of muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral in standing position.  There was also no indication of ankylosis during this period.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  In addition, the April 1992 treatment record did not suggest that the Veteran suffered from even a slight limitation of motion, let alone a moderate one.  As such, a 20 percent rating under Diagnostic Code 5292 is not appropriate.  Furthermore, the record did not reflect that the Veteran experienced residuals of vertebra fracture or IVDS.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5295.

The Board also finds that the Veteran's symptoms do not more nearly approximate the criteria for a 20 percent disability rating based on DeLuca.  While the April 1992 treatment record indicated that the Veteran's pain was becoming incapacitating, there was no report of flare ups or description of functional loss due to pain.  During the examination in April 1992, the record did not suggest that there were signs of additional limitations due to pain, fatigue, weakness, or lack of endurance.  The Board finds that the pain reported during this period is already contemplated by the 10 percent rating under Diagnostic Code 5289.

For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's lumbar spine disability warrants a disability rating in excess of 10 percent prior to August 13, 1993.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

Nevertheless, Dr. H.'s letter indicates that the Veteran is entitled to a 20 percent disability rating beginning on August 13, 1993.  According to Dr. H.'s letter, the Veteran presented with a muscle spasm and limited forward flexion on this date.  The Board finds that these symptoms more nearly approximate a 20 percent disability rating under the rating criteria of Diagnostic Code 5295.  A higher disability rating of 40 percent is not warranted as the evidence does not reflect weakness with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritis changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

In addition, the record shows that the Veteran was diagnosed with degenerative disc disease on August 13, 1993.  Degenerative disc disease is also referred to as IVDS.  However, the evidence does not support that the Veteran had IVDS that was manifested by recurring attacks with intermittent relief to warrant a 40 percent disability rating.  Dr. H.'s letter indicated that the Veteran had one severe episode related to his IVDS, but he later improved.  There is insufficient evidence to show recurring attacks of IVDS to allow for a 40 percent rating under Diagnostic Code 5293.

The Board has considered whether a rating is warranted under the other potentially applicable diagnostic codes.  However, the Board does not find Dr. H.'s description of the Veteran walking slowly or having limited forward flexion constitutes severe limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  In addition, the evidence does not indicate that his lumbar spine disability manifested as ankylosis during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289.  The Veteran was also not described as having residuals of a vertebra fracture.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285.

The Board notes that the Veteran had x-ray evidence of arthritis during this period.  As discussed above, degenerative evidence established by x-ray findings is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As the Veteran's rating for lumbosacral strain is predicated on limitation of motion, a separate rating for arthritis would be considered pyramiding.  38 C.F.R. § 4.14.  Thus, the Board is unable to award a separate rating on this basis.  In addition, a disability rating higher than 20 percent rating is not available under Diagnostic Code 5003.

With respect to an increased evaluation under DeLuca, 38 C.F.R. §§ 4.40, and 4.45 on the basis of functional loss due to pain and other impairment associated with motion, the record does not reflect that pain, weakness, fatigue, or incoordination associated with motion resulted in the equivalent of a severe limitation of motion or ankylosis to warrant a higher evaluation.

Based on the foregoing, a disability rating of 20 percent, but no higher, is warranted from August 13, 1993 to September 26, 1993.  38 U.S.C.A. § 5107(b)

Lumbar spine degenerative disc disease from September 27, 1993 to February 10, 1994

In his September 27, 1993 letter, Dr. H. stated that the Veteran should be able to return to his usual employment.  The Veteran's treatment included exercises and a back brace.  Dr. H. stated that the Veteran was mildly symptomatic with low back pain, but he was not disabled from the back injury.

In October 1993, a Piedmont Orthopedic Associates record described the Veteran as asymptomatic.  He had a normal examination with a full squat and a normal heel and toe walk.  The Veteran was able to forward flex and touch his toes.

After reviewing the evidence from this period, the Board finds that an initial disability rating in excess of 20 percent is not warranted from September 27, 1993 to February 10, 1994.  The Board does not find that the evidence described above demonstrates listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritis changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  There were no findings or reports of abnormalities in the Veteran's motion or join space from this period.  As such, the next higher rating under Diagnostic Code 5295 of 40 percent is not justified.

There was also no suggestion that the Veteran experienced recurring attacks of IVDS with intermittent relief, ankylosis, severe limitation of motion, or residuals of a vertebra fracture.  Thus, a higher rating under Diagnostic Code 5293, 5289, 5285, or 5289 is not for application.

The Board has taken into account the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings in DeLuca.  However, the Board finds that the evidence does indicate that the Veteran experienced functional loss to a degree that was productive of severe limitation of motion of ankylosis.  Neither the objective findings nor the Veteran's reports from this period support a higher evaluation based on functional impairment due to pain on motion or other factors.

The Board has applied the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating higher than 20 percent from September 27, 1993 to February 10, 1994.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53

Lumbar spine degenerative disc disease from February 11, 1994 to December 6, 1995

On February 11, 1994, another Piedmont Orthopedic Associates treatment record stated that the Veteran's back examination was normal.  He could forward flex and touch his ankles. The straight leg test was 90 degrees bilaterally, and the Veteran had normal reflexes.  The Veteran was not having much back pain at this time.  The diagnosis was degenerative disc disease and lumbosacral strain.

As noted above, the Veteran reported that he was not experiencing much pain during the February 1994 visit.  However, the February 1994 record indicates that mild symptoms of IVDS were still present.  For this reason, the Board finds that a 10 percent disability rating should be awarded during this period under Diagnostic Code 5293.  There was no report of recurring attacks to justify awarding a 20 percent rating.  There was also no evidence of pain on motion, or any limitation of motion.  As such, a higher rating under Diagnostic Code 5295 or 5292 is not appropriate as the Board finds that the Veteran's symptoms during this period do not warrant event the minimal compensable rating under these Diagnostic Codes.  Moreover, the record does not reflect that residuals of a vertebra fracture or ankylosis was present at this time.  See 38 C.F.R. § 4.71, Diagnostic Codes 5285, 5289.  In addition, there was no x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71, Diagnostic Code 5003. 

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's cervical spine disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the Veteran did not report any functional limitations during this period.  While the Veteran reported some pain, the pain is not shown to have caused restriction warranting an increased rating, and is contemplated by the rating assigned.
   
In light of the evidence discussed above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability rating, but no more, is warranted from February 11, 1994 to December 6, 1998.  38 U.S.C.A. § 5107(b).  

Lumbar spine degenerative disc disease from December 7, 1995 to December 2, 1998

On December 7, 1995, a Piedmont Orthopedic Associates record stated that the Veteran had intermittent and recurrent low back pain that went into his hips and thighs.  In addition, the Veteran had gone through several episodes of severe low back pain that required him to be on bed rest for 4 to 5 days.  He used Advil on a daily basis and occasionally took a muscle relaxant.

The Veteran's gait as well as his heel and toe walk were normal during the examination.  His straight leg test was 80 degrees bilaterally with a negative sciatic stretch.  The Veteran also had normal reflexes and no motor weakness.  The record noted that his lumbosacral spine x-rays demonstrated minimal to no changes from previous x-rays. 

In April 1996, the Veteran continued to report low back pain with intermittent incapacitation.  The test results noted in December 1995 were unchanged by April 1996.  At this time, his knee and ankle jerks were noted be normal and equal.

By May 1996, the Veteran had suffered from another severe and acute recurrence of low back pain.  The record stated that this episode was the third of its nature, but the Veteran usually recovered from these episodes.  The Veteran was using a walker during the appointment.  He still had normal knee and ankle jerks.  The straight leg raise test was 90 degrees bilaterally when sitting.  In a recumbent position, the right side was 85 degrees and the left side was 65 to 70 degrees.  The Veteran also had a positive sciatic stretch sign on the left.  Dr. H. recommended that the Veteran be out of work for the next 10 days.

The Veteran was noted to have markedly improved in June 1996.  He still had intermittent back pain, but no radiating pain at the time of the examination.  The straight leg test was 80 degrees bilaterally and his knee and ankle jerks continued to be normal.  In December 1996, the Veteran reported spasms in his back and leg.  These spasms included medial thigh pain going down to the medial knee.  The straight leg test was 80 degrees on the right and 90 degrees on the left.  His knee and ankle jerks were still normal.  There was no apparent motor weakness.

A later April 1997 Piedmont Orthopedic Associates record noted that in addition to the Veteran's previous complaints, he was experiencing almost constant daily numbness.  The Veteran asked for a temporary handicapped sticker to use during flare ups.  During the visit, he walked with a normal gait on his heels and toes.  The Veteran was able to forward flex and touch his distal 3rd of his tibias.  The straight leg test was 75 degrees on the right and 80 degrees on the left.  The sciatic stretch sign was negative.  The diagnosis was degenerative disc disease at L4-5.

In September 1997, the record noted that the Veteran still had recurrent low back pain that was aggravated by sitting and driving.  At this time, the Veteran's gait was normal.  His straight leg raise was 70 degrees bilaterally.  Knee and ankle jerks continued to be normal.  In October 1997, the Veteran's hips were noted to rotate well.  His straight leg raise test was negative.  The Veteran's reflexes were all symmetrically present, and his sensation was intact.  He was able to do a heel and toe walk, but with some difficulty.  The record noted that the Veteran's pain during the visit was related to his knee.

A January 1998 Piedmont Orthopedic Associates record stated that the Veteran had constant back pain that was associated with some buttock and thigh pain.  The pain did not radiate "particularly."  The Veteran's straight leg raise was 60 degrees on the right and 90 on the left.  He still had normal knee and ankle jerks.  His sciatic stretch sign was positive.  X-rays of the lumbosacral spine revealed increased narrowing at the L5-S1 intervertebral disc space of a mild degree.  The diagnosis was chronic degenerative disc disease at the L4-5.  The record noted that the Veteran was not symptomatic enough to desire surgery.

In June 1998, the Veteran reported that he began to have severe low back pain after a slight twisting motion the previous day.  In addition, the Veteran had bilateral leg pain that was worse on his left side, with the pain traveling down the ankle.  During the appointment, the Veteran could hardly walk, and experienced difficulty moving around.  His straight leg test was 60 degrees on the right and 40 degrees on the left. His sciatic stretch was positive.  His knee jerks and right ankle jerk were still normal.  His left ankle jerk was absent. 

However, the Veteran's knee and ankle jerks were normal and equal nearly two weeks later.  The Veteran reported that his pain had shifted to his right side.  His straight leg raise was 60 degrees on the right and 80 degrees on the left.  An MRI showed degenerative disc disease without significant disc bulging and no herniated nucleus pulposus.  There was also no sign of nerve root compression.  By July 1998, the Veteran was noted to be making remarkably good progress after his recent low back pain.  He felt that he could begin working and driving.

In August 1998, the Veteran reported having a flare up during the previous week with increasing back pain.  He was using a cane and had a halting gait.  The straight leg raise was 60 degrees bilaterally.  His knee and ankle jerks were hyperactive without clonus, and he had negative sciatic stretch signs.

In September 1998, the Veteran had significant improvement in his back symptoms after having an epidural steroid injection.  By October 1998, the Veteran reported that he felt 80 percent better after the epidural steroid injection.  Clinically, his bilateral lower extremities were neurovascularly intact.  In November 1998, the Veteran reported that he was doing great and felt no problems.

After considering the evidence from this period, the Board finds that a disability of 40 percent is appropriate from December 7, 1995 to December 2, 1998 under Diagnostic Code 5293.  The Veteran's symptoms from IVDS during this period were manifested by recurrent attacks with intermittent relief.  Notably, these attacks were described as severe in December 1995, March 1996, and June 1998.  In addition, the frequent reports of episodes or flare ups related to the Veteran's degenerative disc disease (i.e, IVDS) demonstrate that the attacks were recurrent.  

However, the Board does not find that a 60 percent disability rating is warranted, as the evidence does not support that the Veteran experienced pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, with little intermittent relief.  Although the Veteran reported symptoms of radiating pain during this period, there was no diagnosis of sciatic neuropathy or any other neurological finding as described in the criteria.  In addition, while the left ankle jerk was absent in June 1998, it was present later that month as well as in August 1998.  In addition, while the examining doctor noted the Veteran's report of muscle spasms in December 1996, he did not indicate that there was a demonstrable muscle spasm upon examination.
The Board has considered whether a higher disability rating is available under the other diagnostic codes.  However, the Board finds that the evidence does not show that the Veteran had unfavorable ankylosis of the lumbar spine or residuals of a fracture to merit a higher rating under Diagnostic Code 5289 or 5285.

Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of 40 percent from December 7, 1995 to December 2, 1998.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.40; see also 38 C.F.R. § § 4.45, 4.59.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that 40 percent rating, but no more, should be awarded for this period.  38 U.S.C.A. § 5107(b).

Lumbar spine degenerative disc disease from December 3, 1998 to August 24, 1999

On December 3, 1998, the Veteran stated that he felt completely better following the epidural steroid treatment.  He displayed full range of motion of the hips, knees, and ankles.  His straight leg raise test was negative bilaterally.  The Veteran also had good reflexes in his knees and ankles.  The diagnosis was still degenerative disc disease of the lumbar spine.

In consideration of the evidence described above, the Board finds that a compensable disability rating is not warranted from December 3, 1998 to August 24, 1999.  In this regard, there was no evidence of residuals of a vertebra fracture or ankylosis during this period.  In addition, the evidence does not support a finding of even mild IVDS in the face of the Veteran's report that he felt completely better.  The Veteran was noted to have full range of motion, and there was no evidence of characteristic pain on motion.  Based on these facts, a disability rating under Diagnostic Code 5285, 5289, 5293, 5295, or 5292 is not appropriate.  Moreover, there were no objective findings confirming limitation of motion as required by Diagnostic Code 5003 for a compensable rating.

In addition, the Board finds that a compensable rating based on functional loss is not warranted based on the evidence from this period.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran clearly denied having any pain or functional loss.  There were similarly no objective findings to support a rating on this basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57 (1990).

Lumbar spine degenerative disc disease from August 25, 1999 to March 20, 2003

On August 25, 1999, the Veteran reported that he had suffered from a recent exacerbation of his low back pain.  The record noted that he had experienced disc problems for the past 6 years.  The Veteran's history included episodes where he was unable to work for 5 weeks at a time due to his low back pain.  He could also sometimes have pain going down both legs.  

During the examination, the Veteran displayed good range of motion of the hips, knees, and ankles.  He also had good motor strength and reflexes in his knees and ankles.  Straight leg raise testing was negative.  The record stated that some tenderness was present in the Veteran's paraspinal area.  The Veteran was prescribed Celebrex, Flexeril, and Vicodin.  The assessment was lumbar spine strain.  Dr. D. stated that it was important for the Veteran to avoid work where he was in a seated, driving position for most of the day.

The record also includes a private examination that is undated.  However, based on the recorded age of the Veteran at the time of the examination, it appears to have been conducted in 2000.  This examination indicated that the Veteran's back and spine were normal.

In November 2000, the Veteran reported having a low back pain flare up that occurred after he was driving for 2 hours.  During the flare up, pain radiated down both his thighs, and the Veteran could not stand up.  Since the flare up had occurred, the Veteran reported feeling as though his knees would give out every time that he stood.  Vicodin provided some pain relief.

At the time of the visit, the Veteran had severe pain and tightness in his lumbar area with no radiation past his knees.  There was no numbness or weakness in his extremities, and the Veteran did not have bowel or bladder dysfunction.  The sensation in the bilateral lower extremities was normal.  The Veteran was very tender in the bilateral lumbar paraspinous muscles upon examination.  His muscle strength was 5 out of 5 for hip flexion and knee extension.  The record noted an impression of low back pain with an underlying L4-5 herniated nucleus pulposus.  In addition, a nonfocal neurological examination was documented in the assessment.  The Veteran was prescribed a cane or a walker to use for ambulation during flare ups.

In January 2001, the Veteran reported that he was feeling better after receiving epidural steroid injections.  However, he was still not feeling 100 percent normal. His pain increased with prolonged driving.  The assessment was resolving lower back pain with a herniated nucleus pulposus at L4-5.  In February 2001, the Veteran continued to feel better, but not as well as he expected.  He was having some increased right leg pain.  The examination showed full range of motion of the hips, knees, and ankles.  The straight leg raise was negative bilaterally.

In May 2001, the Veteran reported having minimal symptoms.  However, prolonged driving produced some radicular symptoms.  The Veteran maintained his full range of motion in his hips, knees, and ankles.  There was no motor weakness or sensory deficits.  The straight leg raise was still negative bilaterally. In June 2001, the Veteran could perform the heel and toe walk well and without a limp.  In terms of muscle strength, the examiner stated that Veteran had normal strength in his great toe flexion, ankle plantar flexion, and ankle dorsiflexion.  He was working at the time of this examination.

The Veteran reported worsening low back and leg pain in July 2001.  The examination showed radicular pain down the left lower extremity, and a negative straight leg raise test bilaterally.  His knee and ankle reflexes were symmetric.  In addition, the Veteran's sensation was subjectively intact and symmetric.  The assessment was left lower extremity radicular symptoms secondary to a herniated nucleus pulposus at L4-5.  The Veteran's assessment was unchanged in October 2001.  At this time, his knee and ankle reflexes were symmetric.  He had full range of motion of the hips, knees, and ankle.  His straight leg raise test continued to be negative bilaterally.

Later in October 2001, the Veteran was suffering from an exacerbation of his left side radicular symptoms.  He reported that he was unable to walk or sleep.  The straight leg raise was negative bilaterally, and he had good motor strength in both lower extremities.  The assessment was a herniated nucleus pulposus at L4-5, with left sciatic radicular symptoms.  In addition, the Veteran had cervical spondylosis with right-sided symptoms.

In March 2002, the Veteran was using a cane.  He reported having radicular symptoms on his left side.  The left side straight leg test was mildly positive. Muscle strength testing was a 5 out of 5 bilaterally for the Veteran's ankle plantar flexion, ankle dorsiflexion, and great toe extension (extensor hallucis longus).  The assessment was herniated nucleus pulposus at L5-4.

The Veteran reported that his low back pain was about the same in July 2002.  He could perform a heel and toe walk.  The straight leg raise test was negative bilaterally.  In August 2002, the Veteran informed his employer that he was no longer able to work as his back condition had become progressively worse.

In October 2002, the Veteran reported having a recurrence of right radicular symptoms as a result of his low back. The Veteran did not have any problems in performing the heel and toe walk.  In addition, there was no pain upon passive range of motion in the hip, knees, or ankles.  He also had good muscle strength bilaterally for his great toe extension, plantar flexion, and dorsiflexion.  The Veteran denied having any motor weakness.  His knee and ankle reflexes were both brisk and symmetric.  The assessment was recurrent radicular symptoms in the right lower extremity.

A November 2002 record from the Hooper Medical Group noted the Veteran's complaints of low back pain that traveled into the hip and leg.  The record stated that the lumbar spine's range of motion was normal.  He was given an assessment of a low back disability.  A letter from Dr. D. dated in this month indicated that the Veteran was still receiving epidural steroid injections.

The Board finds that the Veteran is entitled to a 40 percent disability rating under diagnostic Code 5293 from August 25, 1999 to March 20, 2003.  The Veteran's symptoms during this period are best described as severe IVDS with recurring attacks.  As noted in August 1999, the Veteran's history included period when he was unable to work for 5 weeks at a time.  He continued to report flare ups in August 1999 and November 2000.  While the Veteran reported feeling better in January 2001, he later reported another flare up in July 2001, and a progressive worsening of his disability in August 2002.  In addition, the record indicates that the attacks were severe, as the Veteran reported being unable to walk or stand during these events.  

However, the evidence does not show that the Veteran had pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, with little intermittent relief.  There were no descriptions of a demonstrable muscle spasm from this period.  Moreover, the Veteran's ankle reflexes were present in August 1999, July 2001, October 2001, and October 2002.  There were no findings to suggest otherwise.  There were also no findings in the record of sciatic neuropathy.  While the Veteran was noted to left sciatic radicular symptoms in October 2001, these symptoms were not attributed to a diagnosis of sciatic neuropathy.  No neurological findings or relevant symptoms were documented during this period that would warrant a higher rating under Diagnostic Code 5293.  
 
There was also no unfavorable ankylosis of the lumbar spine or residuals of a fracture documented during this period.  See 38 C.F.R. § 4.71, Diagnostic Codes 5289, 5285.

The Board has also considered whether a higher disability rating is appropriate effective September 23, 2002 based on the amended rating criteria for IVDS.  However, a 60 percent disability rating for IVDS is not warranted under these criteria, as there is no evidence that the Veteran was prescribed bed rest by a physician for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

As per DeLuca, the Board has evaluated whether a higher rating is warranted based on functional loss.  However, the Board does not find that the Veteran's described symptoms during flare ups are representative of unfavorable ankylosis of the lumbar spine.  In addition, the evidence from September 26, 2003 to March 20, 2003 does not demonstrate functional loss that amounts to unfavorable ankylosis of the entire thoracolumbar spine.  The Board also finds that his symptoms during flare ups are already contemplated by the assigned disability for attacks related to IVDS.

Thus, the Board finds that 40 percent disability rating, but no more, should be awarded for the period from August 25, 1999 to March 20, 2003.

The Board is mindful that neurological abnormalities associated with the Veteran's low back disorder must also be discussed.  For all of the periods on appeal, the Board has considered whether a separate disability rating is warranted on this basis. Initially, the Board notes that the medical evidence of record does not provide a diagnosis of any bowel or bladder condition specially associated with the Veteran's low back disorder.  Moreover, there has been no diagnosis of radiculopathy due to the lumbar spine disorder.  In addition, multiple treatment records indicated that there were negative straight leg tests for radiculopathy and no loss of joint function, reflex, strength, or muscle atrophy.  A June 1998 MRI interpretation specifically stated that there was no sign of nerve root compression.  Although the Veteran's left straight leg test was mildly positive in March 2002, the subsequent straight leg test from July 2002 was negative bilaterally.  

The Board acknowledges that the Veteran has reported radiating pain and numbness in the lower legs throughout the appeal period.  While the record has documented radicular symptoms, these symptoms have not been attributed to a diagnosis of radiculopathy.  The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board "cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  In this case, the Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including radiating pain, numbness and tingling), as a lay person is not competent to associate any of his claimed symptoms to the clinical diagnosis of radiculopathy of the left and right lower extremities.  Such opinion requires specific medical training on the neurological system and is beyond the competency of the Veteran or any other lay person.  As there has been no objective evidence of a neurological impairment during these periods, a separate rating for associated neurological abnormalities is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against these claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

For each period on appeal, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's lumbar spine disability is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and functional loss are fully considered in the assignment of the staged disability ratings.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).


ORDER

Entitlement to an initial compensable rating for lumbar spine degenerative disc disease from October 15, 1959 to April 19, 1979 is denied.

Entitlement to an initial compensable rating for lumbar spine degenerative disc disease from August 30, 1979 to April 27, 1992 is denied.

Entitlement to an initial disability rating for lumbar spine degenerative disc disease in excess of 10 percent from April 28, 1992 to August 12, 1993 is denied.

From August 13, 1993 to September 26, 1993, an initial disability rating of 20 percent, but no higher, for lumbar spine degenerative disc disease is granted.

Entitlement to an initial rating for lumbar spine degenerative disc disease in excess of 20 percent from September 27, 1993 to February 10, 1994 is denied.

From February 11, 1994 to December 6, 1995, an initial disability rating of 10 percent, but no higher, for lumbar spine degenerative disc disease is granted.

From December 7, 1995 to December 2, 1998, an initial disability rating of 40 percent, but no higher, for lumbar spine degenerative disc disease is granted.

Entitlement to an initial compensable rating for lumbar spine degenerative disc disease from December 3, 1998 to August 24, 1999 is denied.

From August 25, 1999 to March 20, 2003, an initial disability rating of 40 percent, but no higher, for lumbar spine degenerative disc disease is granted.


REMAND

Regarding the Veteran's initial increased rating claim for lumbar spine degenerative disc disease on and after March 21, 2003, the Board finds that a remand is necessary to obtain an adequate VA examination.  When VA undertakes to provide a VA examination obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was last provided with a VA examination in connection with his claim in August 2011.  The examiner stated that the Veteran had radiating low back pain 8 to 10 times a year as well as symptoms of rare numbness and rare paresthesias.  However, there were no findings as to whether these symptoms were due to radiculopathy.  Moreover, while the examiner initially documented the Veteran's description of flare ups, he later stated that there were no flare ups of spinal conditions.  Thus, he did discuss functional loss during flare ups.  As the August 2011 VA examination report is inadequate, the Board finds that another VA examination is needed.

In addition, although the Veteran seeks an award of TDIU, the RO did not obtain an assessment of the effect of the Veteran's service-connected disabilities on his ability to work.  The Board notes that the Veteran does not meet the schedular requirements for consideration of TDIU as he does not have a single disability rated 60 percent or more, and he does not have at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, consideration of TDIU on an extraschedular basis is still possible.  38 C.F.R. § 4.16(b).  The duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Thus, the Veteran should be provided with a Social and Industrial Survey considering the effects of his service-connected disabilities on his employability.

Finally, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the above increased rating claim for service-connected lumbar spine degenerative disc disease being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, it must be adjudicated prior to the readjudication of the claim on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, and any other development deemed necessary, obtain a Social and Industrial Survey to ascertain the Veteran's social interactions and work or work-like functioning within the past five years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.

The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that VA may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine degenerative disc disease and residuals of an old fracture of the sternum.

4.  Review the VA examination report and Social and Industrial Survey to ensure that they are in complete compliance with the directives of this remand.  If any report of is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action, any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


